                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

                                            )        COURT MINUTES – CIVIL
                                            )      BEFORE: BECKY R. THORSON
Insignia Systems, Inc.,                     )        U.S. MAGISTRATE JUDGE
                                            )
                    Plaintiff,              )   Case No:        19-1820 MJD/BRT
                                            )   Date:           October 4, 2019
v.
                                            )   Time Commenced: 8:30 am
News Corporation, et al.,                   )   Time Concluded: 9:30 am
                                            )   Time in Court:  1 hour
                    Defendants.             )
                                            )
                                            )
                                            )

Hearing on: RULE 16 DISCOVERY CONFERENCE

APPEARANCES:

       Plaintiff:    Arun S. Subramanian, Mark Musico, Michelle J. Looby, S. Jamal
                     Faleel

       Defendants: Kenneth A. Gallo, Nicole M. Moen, Todd A. Wind


PROCEEDINGS:

       X      In Person

Other Remarks:

       Discussion of pretrial deadlines and settlement. A Pretrial Scheduling Order will
be issued.



                                         s/ Melissa S. Kruger
                                         Courtroom Deputy/Judicial Assistant
